Title: Report on the Petition of Gosuinus Erkelens, [2 March 1791]
From: Hamilton, Alexander
To: 



Treasury-Department,March 2nd. 1791.[Communicated on March 2, 1791]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred the petition of Gosuinus Erkelens,
Respectfully reports thereupon;
That authentic documents produced by the petitioner shew, that, at an early period of the late Revolution, he espoused with zeal the cause of this country, and became a medium of communication between Governor Trumbull and Livingston; and one or more distinguished political characters in Holland, which contributed to the events that finally connected the United Netherlands and the United States in a common cause.
That, in the course of this agency, it is presumable, expenses were incurred; but to what extent, is not explained; neither is it easy, at this time, to ascertain all the circumstances, which ought to decide the propriety of indemnification.
That the petitioner concedes, that the services, which were rendered by him, were originally without a view to reward, and pleads his distresses as the reason for his departure from that ground, and as a motive to the United States for conferring gratuitously what is not claimed as matter of obligation on their part.
That in this state of things, and at this late period, the Secretary does not perceive any ground sufficiently definite or precise to justify, on his part, a suggestion favorable to a compliance with the prayer of the petitioner.
All which is humbly submitted,
Alexander HamiltonSecretary of the Treasury.
